Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

Claims 1-14 are rejected under 35 USC 102(a)(1) as being anticipated by Boric-Lubecke et al. US 2008/0119716 (henceforth, “BL”).

As to claim 1 and 8, BL teaches a processor implemented method and a system for real time unobtrusive monitoring of physiological signals pertaining to a subject confined to a bed (see abstract), the method comprising the steps of: obtaining periodically, by one or more hardware processors (fig.32., [0283] teach the processors), a motion data signal pertaining to the physiological signals including heartbeat rate and breathing rate from the subject, from a pseudo I (in-phase) channel and a pseudo Q (in quadrature) channel of three pseudo IQ radars (esp. c.f. [0017] and figs.2a-2b teaching the I and Q channels of the pseudo radars), wherein the three pseudo IQ radars are positioned in a predetermined configuration around the subject and wherein each of the three pseudo IQ radars comprise a pair of single channel continuous wave (CW) radars placed at a calibrated distance from each other such that optimum points of one CW radar in the pair spatially overlaps null points of the other CW radar in the pair (see [0056, 0059] and fig.1, teaching pseudo IQ radar position, and comprising the CW-radars), a baseband signal from the CW radars constituting the pair serving as the pseudo I channel and the pseudo Q channel respectively ([0060, 0069, 0078] teaching baseband signal mechanism from CW radars); processing, by the one or more hardware processors (see above), the motion data signal from each of the three pseudo IQ radars (see fig.30), to discard the motion data signal having motion artifacts (fig.3, [0064] teaching motion data); determining, by the one or more hardware processors, Quality of Information (QoI) based on at least one of Signal to Noise Ratio (SNR) and frequency spectrum associated with the motion data signal from each of the three pseudo IQ radars having no motion artifacts (fig.10, [0037] teaches SNR), wherein the QoI is indicative of the pseudo IQ radar from the three pseudo IQ radars to be considered for each lying position of the subject such that readings corresponding to the motion data signal have maximum SNR and minimum harmonic content (esp. c.f. [0102] teaching removing harmonics, i.e. minimum harmonic content as recited in the instant limitation; esp. c.f. [0107, 0110] teaching maximizing SNR mechanics]); recalibrating, by the one or more hardware processors, one or more of the three pseudo IQ radars if the readings corresponding to the motion data signal having no motion artifacts deviate from an empirically determined threshold (fig.30, [0224, 0232] teaches threshold and see [0173] teaching deviation detection), wherein the threshold is indicative of number of times anomalous readings are received from the pseudo I channel and the pseudo Q channel (see [0224, 0232] and fig.30 teaching the threshold); and evaluating, by the one or more hardware processors (fig.30), the heartbeat rate and breathing rate by applying a Supervised Complex Signal Demodulation (SCSD) method on the motion signal data received from the one or more of the three pseudo IQ radars based on the QoI (see claims 2-3 of the cited reference, teaching demodulation), wherein the SCSD method is configured to suppress amplitude and DC imbalance by assigning weights to the pseudo I channel and the pseudo Q channel (see claims 32-33 of cited reference, teaching amplitude imbalance), the weights being determined using a simulated trained weighted K-Nearest Neighbor (KNN) model configured to identify reliability of the pseudo I channel and the pseudo Q channel based on Fast Fourier Transform (FFT) pattern thereof in the range of the heartbeat rate and breathing rate ([0243] teaches FFT), the reliability being indicative of harmonic content in the motion signal data ([0232-0233] teaches reliability in terms of harmonic content).     As to claim 2 and 9, BL teaches the processor implemented method of claim 1 and system of claim 8, wherein the predetermined configuration provides maximum beam coverage of the bed and comprises two of the three pseudo IQ radars positioned over the subject and one of the three pseudo IQ radars positioned below the bed such that the three pseudo IQ radars form an isosceles triangle for obtaining the motion data signal unobtrusively regardless of the lying position of the subject on the bed ([0088, 0111, 0163] teaches maximizing beam coverage; [0017] teaches the IQ radars).     As to claim 3 and 10, BL teaches the processor implemented method of claim 1 and system of claim 8, wherein the calibrated distance is based on wavelength of the CW radars comprising the three pseudo IQ radars (see [0192]).     As to claim 4 and 11, BL teaches the processor implemented method of claim 3 and system of claim 10, wherein the calibrated distance is an integer (n) multiple of one eighth of the wavelength (.DELTA./8) of the CW radars comprising the three pseudo IQ radars (see [0199, 0202] teaching distance calibrate distance).     As to claim 5 and 12, BL teaches the processor implemented method of claim 1 and system of claim 8, wherein the presence of motion artifacts is detected when dominant frequency in the motion signal data is beyond 2 Hz (see [0103]).     As to claim 6 and 13, BL teaches the processor implemented method of claim 1 and system of claim 8, wherein the step of recalibrating one or more of the three pseudo IQ radars comprises suppressing phase imbalance between the pseudo I channel and the pseudo Q channel by fine adjustment of the calibrated distance between the CW radars constituting the pair (see [0156, 0159, 0166, 0170] and fig.18 teaching recalibrating phase imbalance).
   Claim Objections
Claims 7 and 14 are objected to for depending upon a rejected base claim but would otherwise be allowable. In particular, the mechanics of dividing the calibrated distance into bins including points ranging from optimum points to null points, dividing further the bins into classes and having distinct frequency spectrum therein, identifying frequency band of operation corresponding to the signals monitored, simulating the classes comprising the bins wherein the baseband signal for incremental steps of frequencies in the operation bands and incremental distances corresponding to the classes, generating location of peaks and peak-to-peak ratio from frequency plots using baseband signal for the classes in each of the bins, and training the weighted model using the generated features for each of the classes in the bins is not considered by the prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646